DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment filed 07/22/2021.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,680,710 (Lantz et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,680,710 (Lantz et al).
Instant Application No. 17/070,585 (Claims 1, 7 and 14)
US Patent No. 10,680,710 (Claims 1-3, 7 and 8)
         A method for adjusting pointing direction of a first communication device, the method comprising:
         controlling, by one or more processors, the first communication device to communicate with a second 


reacquiring a communication link between a first communication device and a second communication device, the method comprising: including:

receiving, by one or more processors of the first communication device, historical data related to the first communication device and an environment surrounding the first communication device (i.e., see Claim 1 of US Patent No. 10,680,710);


estimating, by the one or more processors, an amount of pointing direction offset based on a change of one or more conditions associated with an environment surrounding the first communication device;


         determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claim 2 of US Patent No. 10,680,710);
        identifying characteristics of environmental data or physical data from the historical data that occurs prior to a fade (i.e., see Claim 3 of US Patent No. 10,680,710);
       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claim 7 of US Patent No. 10,680,710);
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);
        a steering mechanism; and
one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);
       






determining, by the one or more processors, a new pointing direction for the steering mechanism based on the estimated pointing direction offset;

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claim 7 of US Patent No. 10,680,710);
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);

controlling, by the one or more processors, the steering mechanism of the first communication device to change the current pointing direction to the new pointing direction; and

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claim 7 of US Patent No. 10,680,710);
one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);

        controlling, by the one or more processors, the first communication device to communicate with the second communication device while the steering mechanism of the first communication device is in the new pointing direction.

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claim 7 of US Patent No. 10,680,710);
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claim 8 of US Patent No. 10,680,710);



	Regarding claim 2, as similarly described above, Lantz et al discloses further comprising: receiving environmental data, wherein the amount of pointing direction offset is estimated based on changes in the received environmental data (i.e., see Claims 1-14 of US Patent No. 10,680,710).
	Regarding claims 3 and 17, as similarly described above, Lantz et al discloses wherein the environmental data includes one or more of temperature data, humidity data or wind pattern data (i.e., see Claims 1-14 of US Patent No. 10,680,710).

	Regarding claim 5, as similarly described above, Lantz et al discloses wherein the physical data includes one or more of telemetry measurements or sensor measurement data (i.e., see Claims 1-14 of US Patent No. 10,680,710).
	Regarding claims 6 and 15, as similarly described above, Lantz et al discloses wherein the sensor measurement data is generated by one or more of an inertial measurement unit (IMU), an encoder, an accelerometer or a gyroscope (i.e., see Claims 1-14 of US Patent No. 10,680,710).
	Regarding claims 8 and 16, as similarly described above, Lantz et al discloses further comprising: receiving historical data, wherein the amount of pointing direction offset is predicted based on a trend in the received historical data (i.e., see Claims 1-14 of US Patent No. 10,680,710).
Regarding claims 9 and 18, as similarly described above, Lantz et al discloses wherein the trend in the received historical data is a trend in wind data over a time frame (i.e., see Claims 1-14 of US Patent No. 10,680,710).

Regarding claims 11 and 20, as similarly described above, Lantz et al discloses further comprising: determining, by the one or more processors based on the one or more trends, a predicted location of the second communication device; and determining, based on the predicted location of the second communication device, a starting time and an initial search direction for the search for the communication link, wherein the executing of the search is initiated at the starting time from the initial search direction (i.e., see Claims 1-14 of US Patent No. 10,680,710).
Regarding claim 12, as similarly described above, Lantz et al discloses

Regarding claim 13, as similarly described above, Lantz et al discloses further comprising: identifying a characteristic of a fade using physical data from the historical data; and matching the characteristic of the fade with a characteristic of environmental data from the historical data (i.e., see Claims 1-14 of US Patent No. 10,680,710).

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,008 (Lantz et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,841,008 (Lantz et al).

US Patent No. 10,841,008 (Claims 1, 4-8, 13 and 14)
         A method for adjusting pointing direction of a first communication device, the method comprising:
         controlling, by one or more processors, the first communication device to communicate with a second communication device while a steering mechanism of the first communication device is in a current pointing direction;


         A method for reacquiring a communication link between a first communication device and a second communication device, the method comprising: including:
       receiving, by one or more processors of the first communication device, historical data related to the first communication device and an environment surrounding the first communication device (i.e., see Claim 1, 4-8, 13 and 14 of US Patent No. 10,841,008);


estimating, by the one or more processors, an amount of pointing direction offset based on a change of one or more conditions associated with an environment surrounding the first communication device;


         determining a characteristic of environmental data or physical data from the historical data that corresponds with the given time period (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841.008);
        identifying characteristics of environmental data or physical data from the historical data that occurs prior to a fade (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the 
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
       






determining, by the one or more processors, a new pointing direction for the steering mechanism based on the estimated pointing direction offset;

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the 
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);

controlling, by the one or more processors, the steering mechanism of the first communication device to change the current pointing direction to the new pointing direction; and

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        a steering mechanism; and
        one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);

        controlling, by the one or more processors, the first communication device to communicate with the second communication device while the steering mechanism of the first communication device is in the new pointing direction.

       adjusting, by the one or more processors, a pointing direction of the first communication device while executing the search according to current data related to the first communication device and the environment surrounding the first communication device (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        one or more sensors configured to detect data related to the communication system and an environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);
        a steering mechanism; and
one or more processors operatively coupled to the one or more sensors and the steering mechanism, the one or more processors being configured to: receive historical data related to the communication system and the environment surrounding the communication system (i.e., see Claims 1, 4-8, 13 and 14 of US Patent No. 10,841,008);



	Regarding claim 2, as similarly described above, Lantz et al discloses further comprising: receiving environmental data, wherein the amount of pointing direction offset is estimated based on changes in the received environmental data (i.e., see Claims 1-14 of US Patent No. 10,841,008).
	Regarding claims 3 and 17, as similarly described above, Lantz et al discloses wherein the environmental data includes one or more of temperature 
	Regarding claim 4, as similarly described above, Lantz et al discloses further comprising: receiving physical data, wherein the amount of pointing direction offset is estimated based on the received physical data (i.e., see Claims 1-14 of US Patent No. 10,841,008).
	Regarding claim 5, as similarly described above, Lantz et al discloses wherein the physical data includes one or more of telemetry measurements or sensor measurement data (i.e., see Claims 1-14 of US Patent No. 10,841,008).
	Regarding claims 6 and 15, as similarly described above, Lantz et al discloses wherein the sensor measurement data is generated by one or more of an inertial measurement unit (IMU), an encoder, an accelerometer or a gyroscope (i.e., see Claims 1-14 of US Patent No. 10,841,008).
	Regarding claims 8 and 16, as similarly described above, Lantz et al discloses further comprising: receiving historical data, wherein the amount of pointing direction offset is predicted based on a trend in the received historical data (i.e., see Claims 1-14 of US Patent No. 10,841,008).

Regarding claims 10 and 19, as similarly described above, Lantz et al discloses further comprising: determining, by the one or more processors, one or more trends in the historical data related to fading of a communication link established between the first communication device and the second communication device by determining a characteristic of the historical data that corresponds with the fading; determining, by the one or more processors based on the one or more trends, settings for a search for the communication link; and executing, by the one or more processors, the search based on the determined settings (i.e., see Claims 1-14 of US Patent No. 10,841,008).
Regarding claims 11 and 20, as similarly described above, Lantz et al discloses further comprising: determining, by the one or more processors based on the one or more trends, a predicted location of the second communication device; and determining, based on the predicted location of the second communication device, a starting time and an initial search direction for the search for the communication link, wherein the executing of the search is 
Regarding claim 12, as similarly described above, Lantz et al discloses
wherein the determining the starting time and the initial search direction includes: determining a point in time when environmental data from the historical data does not include factors that prevent transmission of a signal from the first communication device (i.e., see Claims 1-14 of US Patent No. 10,841,008).
Regarding claim 13, as similarly described above, Lantz et al discloses further comprising: identifying a characteristic of a fade using physical data from the historical data; and matching the characteristic of the fade with a characteristic of environmental data from the historical data (i.e., see Claims 1-14 of US Patent No. 10,841,008).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	Claims 1-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmler et al (Pub. No.: US 2003/0067657 cited by applicant) in view of Pusarla et al (US Patent No. 8,942,562).
	Regarding claims 1, 7 and 14, referring to Figures 1, 2, 4, 6 and 7, Dimmler et al teaches a method for adjusting pointing direction of a first communication device (i.e., transceiver 24a, Figs. 2 and 4), the method comprising:
controlling, by one or more processors (i.e., pointing and tracking processor 72, gimbal 74, beam steering mirror 46, position tracker 70, and communication receiver 68, Figs. 2 and 4), the first communication device (i.e., transceiver 24a, Figs. 2 and 4) to communicate with a second communication device (i.e., transceiver 24b, Figs. 2 and 4)  while a steering mechanism of the first communication device is in a current pointing direction (i.e., Figures 1, 2, 4, 6 and 7, page 2, paragraphs [0023]-[0027], page 3, paragraphs [0028]-[0029] and [0036]-[0037], page 4, paragraphs [0039]-[0044], page 6, paragraph [0059]).
Dimmler et al differs from claims 1, 7 and 14 in that he fails to specifically teach estimating, by the one or more processors, an amount of pointing direction 
Regarding claim 2, the combination of Dimmler et al and Pusarla et al teaches further comprising: receiving environmental data, wherein the amount of pointing direction offset is estimated based on changes in the received environmental data (i.e., Figs. 2 and 4 of Pusarla et al, col. 2, lines 11-25, col. 4, lines 59-67, and col. 6, lines 42-67).
Regarding claims 3, 16 and 17, the combination of Dimmler et al and Pusarla et al teaches wherein the environmental data includes one or more of temperature data, humidity data or wind pattern data (i.e., temperature, humidly, Figs. 2 and 4 of Pusarla et al, col. 4, lines 59-67, and col. 6, lines 42-67).
Regarding claim 4, the combination of Dimmler et al and Pusarla et al teaches further comprising: receiving physical data, wherein the amount of pointing direction offset is estimated based on the received physical data (i.e., accelerometers and gyroscope, Figs. 2 and 4 of Pusarla et al, col. 6, lines 42-67).
Regarding claim 5, the combination of Dimmler et al and Pusarla et al teaches wherein the physical data includes one or more of telemetry measurements or sensor measurement data (i.e., Figs. 2 and 4 of Pusarla et al, col. 6, lines 42-67).


Allowable Subject Matter
8.	Claims 8-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting above.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                          

                                                            Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636